Case 3:20-cv-00210-BAS-AHG Document 2 Filed 02/03/20 PageID.65 Page 1 of 2



 1 SARAH DE DIEGO (239321)
     DE DIEGO LAW LLC
 2 1607 Ave Juan Ponce de Leon
     Cobian Plaza GM06
 3 San Juan, PR 00909
     Tel: 310-980-8116
 4 Fax: 866-774-7817
     sarah@dediego.law
 5
     Attorneys for Defendant
 6

 7
                              UNITED STATES DISTRICT COURT
 8
                         SOUTHERN DISTRICT OF CALIFORNIA
 9

10
     ASHLEY NICHOLS, individually and            CASE NO. 3:20-cv-00210-BAS-AHG
11 on behalf of all others similarly situated,
                                                 CLASS ACTION
12               Plaintiff,
                                                 CERTIFICATION AND NOTICE
13 vs.                                           OF INTERESTED PARTIES
14 ASSURANCE IQ, INC. d/b/a
     MedicarePlan.com; and DOES 1-100,
15 inclusive,                                    Action Filed: October 18, 2019
                                                 Removed:      January 31, 2020
16               Defendants.                     Trial Date:   None Set
17

18

19

20

21

22

23

24

25

26

27

28


     CERTIFICATION AND NOTICE OF INTERESTED PARTIES
Case 3:20-cv-00210-BAS-AHG Document 2 Filed 02/03/20 PageID.66 Page 2 of 2



 1         TO THE COURT AND ALL INTERESTED PARTIES:
 2         The undersigned, counsel of record for Assurance IQ, LLC, certifies that the
 3 following listed party (or parties) may have a pecuniary interest in the outcome of this

 4 case. These representations are made to enable the Court to evaluate possible

 5 disqualification or recusal.

 6

 7         PARTY                                        CONNECTION/INTEREST
 8         Ashley Nichols                               Plaintiff
 9         Prudential Financial, Inc                    Member/Parent Company
10         National Family Assurance Group LLC          Subsidiary/Marketing Company
11         Pacific Business Link Ltd                    Advertising publisher
12         Sphere Digital, LLC                          Advertising agency
13

14

15

16

17

18 DATED: February 3, 2020
                                         DE DIEGO LAW LLC

19

20

21
                                         SARAH DE DIEGO
22                                       Attorneys for Defendant
23

24

25

26

27

28

                                              2
     CERTIFICATION AND NOTICE OF INTERESTED PARTIES
